       Case: 1:19-cv-00177-SA-RP Doc #: 22 Filed: 06/26/20 1 of 1 PageID #: 97




                         IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                                  ABERDEEN DIVISION

KAREN WILSON                                                                       PLAINTIFF

V.                                                CIVIL ACTION NO. 1:19-CV-00177-SA-RP

WAL-MART STORES EAST, LP                                                         DEFENDANT

                 AGREED JUDGMENT OF DISMISSAL WITH PREJUDICE

      THIS CAUSE having come on for consideration on the ore tenus motion of Plaintiff,

Karen Wilson, through her attorney, for entry of a Judgment of Dismissal to dismiss this cause

with prejudice on the basis that all claims have been fully resolved and compromised, and the

Court, understanding that Defendant Wal-Mart Stores East, LP, joins this motion, finds that the

relief requested is well founded and should be GRANTED.

       IT IS, THEREFORE, ORDERED AND ADJUDGED, that the herein-styled and

numbered cause be, and the same hereby is, dismissed with prejudice.

       SO ORDERED, this the 26th day of June, 2020.

                                            /s/ Sharion Aycock
                                            UNITED STATES DISTRICT JUDGE

APPROVED AND AGREED TO BY:


  s/ Thomas M. Louis                                  s/ George E. Dent
Thomas M. Louis (MSB No. 8484)                      George E. Dent (MSB No. 6052)
Dorissa S. Smith (MSB No. 104541)                   Greer, Russell, Dent & Leathers, PLLC
Wells Marble & Hurst, PLLC                          P. O. Box 907
P. O. Box 131                                       Tupelo, MS 38802
Jackson, MS 39205-0131                              Attorney for Plaintiff
Attorneys for Defendant
